[Cite as Lakeside REO Ventures, L.L.C. v. Vandeleur Investors, L.L.C., 2015-Ohio-4254.]

                              IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Lakeside REO Ventures, LLC,                           :

                Plaintiff-Appellee,                   :

v.                                                    :                  No. 14AP-1011
                                                                      (C.P.C. No. 12CV-12191)
Vandeleur Investors, LLC et al.,                      :
                                                                  (REGULAR CALENDAR)
                Defendants-Appellees,                 :

Onronma, LLC,                                         :

                Defendant-Appellant.                  :



                                           D E C I S I O N

                                    Rendered on October 13, 2015


                Buckley King, LPA, and Heidi J. Milicic, for appellee Navy
                Portfolio, LLC.

                Bellinger & Donahue, and Kerry M. Donahue, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Onronma, LLC ("Onronma"), appeals from a
judgment of the Franklin County Court of Common Pleas vacating a decree of foreclosure
and dismissing the tax foreclosure action initiated by Woods Cove, LLC ("Woods Cove").
For the reasons that follow, we affirm.
I. Facts and Procedural History
        {¶ 2} In November 2010, the Franklin County Treasurer sold to Woods Cove tax
certificates on the real property located at 5890 Vandeleur Place, Dublin, Ohio (the
"property"). Because the certificates' redemption price was unpaid, Woods Cove filed a
notice of intent to foreclose and initiated a tax certificate foreclosure action on
No. 14AP-1011                                                                                           2


September 25, 2012. Woods Cove named six entities as defendants, asserting each may
claim to have some interest in or lien on the property. Specifically, it named the following
entities as defendants: Vandeleur Investors, LLC, Home Savings and Loan Company of
Youngstown Ohio ("Home Savings and Loan Company"), Efficient Electric Corp., Dublin
Irrigation, LLC, Engineered Marble, and the Franklin County Treasurer. Only defendants
Efficient Electric Corp. and Dublin Irrigation, LLC, filed answers. These two defendants
asserted mechanic's liens on the property.
        {¶ 3} In July 2013, Woods Cove filed a motion for default judgment against the
four defendants that did not file a responsive pleading. On September 12, 2013, the trial
court filed a judgment entry and decree of foreclosure (the "foreclosure decree"). In the
foreclosure decree, the trial court noted that the action shall proceed according to R.C.
5721.30, et seq. and that defendants Vandeleur Investors, LLC, Home Savings and Loan
Company, and Engineered Marble were "forever barred from asserting any right, title,
claim or interest in and to" the property. (Sept. 12, 2013 Judgment Entry, 2.)                       The
property was ordered to be sold, and a sheriff's sale of the property was held on
September 19, 2014.1 Onronma purchased the property at the sheriff's sale. Three days
after the sale, Onronma moved the trial court to substitute it as a party because it had
purchased defendant Dublin Irrigation, LLC's lien on the property.                     The trial court
granted the motion and substituted Onronma as a party defendant in place of Dublin
Irrigation, LLC.
        {¶ 4} One week after the sheriff's sale, defendant-appellee, Navy Portfolio, LLC
("Navy"), filed a motion to stay confirmation of the sheriff's sale and a notice of
redemption pursuant to R.C. 5721.25. In connection with filing the notice of redemption,
Navy submitted documentation demonstrating that on September 21, 2012, Home
Savings and Loan Company assigned to Navy an open-ended mortgage deed on the
property executed by Vandeleur Investors, LLC, and that Navy deposited $95,281.54 with
the Franklin County Treasurer to cover the payoff of the tax certificates. Although the
assignment of the mortgage from Home Savings and Loan Company to Navy was
executed on September 21, 2012, it was not recorded until October 19, 2012. Navy also

1Shortly before the sheriff's sale, Lakeside REO Ventures, LLC was substituted as the plaintiff in the tax
foreclosure action.
No. 14AP-1011                                                                                   3


submitted an affidavit of Mike Evanisko, the asset manager for Sabal Financial Group,
L.P., which services commercial loans owned by Navy.              Evanisko attested to the
assignment of the mortgage from Home Savings and Loan Company to Navy and that the
property is in compliance with all applicable zoning regulations, land use restrictions, and
building, health, and safety codes. Based on this evidence, Navy asserted it had fully
complied with the requirements of R.C. 5721.25, and was therefore entitled to redemption
of the property.
       {¶ 5} Approximately three weeks after filing the notice of redemption, Navy filed
a motion for the trial court to substitute it as a defendant for Home Savings and Loan
Company. The next week, Navy filed a motion to vacate and set aside the sheriff's sale
and judgment entry and decree of foreclosure and for dismissal with prejudice, essentially
making the same arguments it made in connection with its motion to stay and notice of
redemption.
       {¶ 6} Near the end of October 2014, the trial court granted Navy's motion to
substitute as a party defendant for Home Savings and Loan Company. Then in December
2014, the trial court granted Navy's motion to vacate and set aside the sheriff's sale and
the foreclosure decree.     The trial court determined that Navy complied with the
requirements for redemption set forth in R.C. 5721.25. Having found that Navy had
redeemed the property, the trial court dismissed the action. Based on these rulings, the
trial court denied Navy's motion to stay confirmation of the sheriff's sale, finding it moot.
       {¶ 7} Onronma timely filed a notice of appeal.
II. Assignments of Error
       {¶ 8} Onronma assigns the following errors for our review:
              I. It was error for the court to vacate an order that was res
              judicata and thus relied upon by other parties to the case.

              I.(A) The finding by the court that the property was
              successfully redeemed was in error.

              I.(B) The order dismissing the entire case including all parties
              and all claims was in error and fundamentally unjust.

              I.(C) The court had a duty to marshal the liens and determine
              priority.
No. 14AP-1011                                                                            4


              II. Appellant was denied its constitutional right to substantive
              and procedural due process by failing to hold a hearing.

              III. The court improperly divested the appellant from its
              property and/or the court action amounted to a governmental
              taking of property without just compensation in violation of
              their constitutional rights.

III. Discussion
       {¶ 9} Because they are interrelated, we will discuss Onronma's first, second, and
third assignments of error together. Generally, Onronma argues it was error for the trial
court to vacate and set aside the sheriff's sale and to dismiss the action. In its first
assignment of error, Onronma asserts the trial court erroneously found Navy successfully
redeemed the property, erroneously vacated an order that had the effect of res judicata
and that had been relied on by Onronma, erroneously dismissed the case, and erroneously
did not determine priority of the liens on the property. In its second assignment of error,
Onronma asserts it was denied due process because the trial court did not hold a hearing
prior to ruling on Navy's motions. Lastly, in its third assignment of error, Onronma
asserts it was unconstitutionally divested of a property interest.
       {¶ 10} The central issue before the trial court was whether Navy satisfied the
requirements for redemption set forth in R.C. 5721.25, which provides in pertinent part as
follows:
              After a foreclosure proceeding has been instituted under
              Chapter 323. or this chapter of the Revised Code with respect
              to delinquent land, but before the filing of an entry of
              confirmation of sale pursuant to the proceeding or before the
              expiration of the alternative redemption period as may apply
              under section 323.78 of the Revised Code, any person entitled
              to redeem the land may do so by tendering to the county
              treasurer an amount sufficient, as determined by the court, to
              pay the taxes, assessments, penalties, interest, and charges
              then due and unpaid, and the costs incurred in any
              proceeding instituted against such land under Chapter 323. or
              this chapter of the Revised Code, and by demonstrating that
              the property is in compliance with all applicable zoning
              regulations, land use restrictions, and building, health, and
              safety codes.
No. 14AP-1011                                                                           5


       {¶ 11} For the purpose of R.C. 5721.25, "any person entitled to redeem the land"
includes "any owner or lienholder of, or other person with an interest in" the subject
property as set forth in R.C. 5721.181. In re Foreclosure of Liens for Delinquent Land
Taxes v. Parcels of Land Encumbered with Delinquent Tax Liens, 140 Ohio St. 3d 346,
2014-Ohio-3656, ¶ 21. Once it is determined a person is entitled to redeem the land, a
court must determine whether that person complied with "the remaining requirements of
R.C. 5721.25, i.e., whether it tendered to the treasurer an amount sufficient to cover the
delinquency and demonstrated that the property was in compliance with all applicable
codes and regulations." Id. at ¶ 19.
       {¶ 12} In this appeal, Onronma's challenge to the trial court's finding that Navy
met the redemption requirements of R.C. 5721.25 is limited to whether Navy was a party
entitled to redeem. Onronma argues Navy was not entitled to redeem because Navy
acquired its rights in the property after Home Savings and Loan Company's rights in the
property had been foreclosed. Thus, according to Onronma, Navy acquired no interest in
the property because, at the time of the mortgage assignment, Home Savings and Loan
Company's interest already had been foreclosed.       In a related argument, Onronma
contends Navy had a low priority interest, rendering it virtually worthless based on the
fair market value of the property. Onronma asserts that, based on this low priority, Navy
could not redeem. Onronma's arguments are unpersuasive. By virtue of the mortgage
assignment between Home Savings and Loan Company and Navy, effective September 21,
2012, Navy acquired an interest in the property prior to Woods Cove filing the foreclosure
action on September 25, 2012. Thus, Onronma's assertion that Navy acquired no interest
in the property is contrary to the undisputed evidence. Moreover, R.C. 5721.25 permits
any lienholder to redeem, regardless of priority. See In re Foreclosure of Liens for
Delinquent Land Taxes.
       {¶ 13} Nonetheless, insofar as Onronma contends Navy was bound by the
foreclosure decree, it is correct. Although Home Savings and Loan Company's interest in
the property was assigned to Navy prior to Woods Cove filing the foreclosure action,
Navy's assigned interest as a mortgagee was not recorded until October 19, 2012, after
Woods Cove filed the foreclosure action. Even though Navy was not named as a party in
the underlying foreclosure action, it was bound by the decree to the same extent Home
No. 14AP-1011                                                                                 6


Savings and Loan Company would have been if it had not assigned the interest. See
Wagner v. Bank One, Athens, N.A., 4th Dist. No. 95CA7 (Dec. 20, 1995), citing Pinney v.
Merchants' Natl. Bank of Defiance, 71 Ohio St. 173, 182 (1904) ("[I]f [an] assignee does
not provide the proper notice by recording the assignment and thus is not named as a
party, he is bound by the decree of foreclosure to the same extent as the named party
assignor.").   However, even though Navy was bound by the foreclosure decree, the
foreclosure decree did not extinguish Navy's statutory right to redeem the property.
       {¶ 14} Onronma argues that Navy was precluded from redeeming because the
foreclosure decree states that Home Savings and Loan Company is "forever barred from
asserting any right, title, claim or interest in and to the premises described herein."
(Sept. 12, 2013 Judgment Entry, 2.) Onronma reasons that Navy was bound by this
language from redeeming the property under res judicata principles. We disagree. "The
purchaser at a sheriff's sale is on notice that the sale is not final until confirmation." In re
Foreclosure of Liens for Delinquent Land Taxes at ¶ 17. The sale is not final because
there still exists the possibility that a person will redeem the land. "Before confirmation,
the owner can redeem the property just as a lienholder or other person with an interest in
the property can, even if the owners—or lienholders—'sit on their hands' until after the
sheriff's sale." Id. Under Onronma's rationale, no defaulting party could redeem after a
court enters judgment against that party in a foreclosure decree. But that rationale is
contrary to R.C. 5721.25 because the statute provides for redemption even after a default
judgment is rendered against a lienholder. See id. Therefore, the language contained in
the foreclosure decree did not alter Navy's statutory right to redeem the property.
       {¶ 15} In support of its assignments of error, Onronma further argues Navy could
not redeem the property because of another pending foreclosure action in Franklin C.P.
No. 09CV-15127. Home Savings and Loan Company filed a mortgage foreclosure action
relating to the property in October 2009. In February 2012, the trial court in that case
filed a judgment entry, decree of foreclosure and order for sale. In July 2014, Navy filed a
notice in that case, advising the court that it is the successor in interest to Home Savings
and Loan Company and was assigned the decree of foreclosure. Navy scheduled the
sheriff's sale to take place on October 31, 2014. Onronma moved to stay the sheriff's sale
No. 14AP-1011                                                                              7


scheduled for October 31, 2014, which the trial court granted. The trial court ordered the
matter stayed pending resolution of this appeal.
       {¶ 16} Onronma fails to demonstrate that the pendency of the other action legally
precluded Navy from redeeming the property in this action.           Onronma asserts that
redemption removes the property from the immediate risk of foreclosure, but the
property remains subject to foreclosure in Franklin C.P. No. 09CV-15127. Onronma
therefore contends the pendency of the other case equitably precludes Navy from
redeeming in this action. However, Navy exercised its right to redeem pursuant to
statute, not equity. See Wells Fargo Bank, N.A. v. Young, 2d Dist. No. 2009 CA 12, 2011-
Ohio-122, ¶ 33 (noting the statutory right to redemption exists independently of any
equitable right to redeem). Furthermore, the case at bar was initiated as a tax foreclosure
action due to unpaid taxes. In the other action, Home Savings and Loan Company (with
Navy succeeding in interest) sued to foreclose on its mortgage. While it seems peculiar
that the redeeming party in this tax foreclosure action is the foreclosing party in the
mortgage foreclosure action involving the same property, it is not for this court, in this
appeal, to analyze and decide the impact of the redemption on the other case, which has
been stayed pending the outcome in this case.
       {¶ 17} Onronma also generally argues that permitting Navy to redeem after the
sheriff's sale was unfair to Onronma, which
       {¶ 18} purchased the property at the sheriff's sale. This argument was addressed
and rejected by the Supreme Court of Ohio in In re Foreclosure of Liens for Delinquent
Land Taxes when the court observed: "Any perceived inequity caused by [the court's]
holding to purchasers or property owners * * * must be balanced against the rights of
others with competing interests, including those of a mortgagee, or lienholder, to protect
its interest in the property where a mortgagor, or property owner, has fallen delinquent in
tax payments." Id. at ¶ 17. Thus, it is not the role of this court to attempt to correct any
inequity perceived by Onronma due to the manner the legislature has addressed the
inherent tension caused by competing interests in a foreclosure matter. See id. ("This
tension presents a public-policy concern that is the purview of the legislature. Our role is
to apply the language of the statute that is the legislature's expression of public policy.")
As noted above, Onronma's purchase of the property at the sheriff's sale remained subject
No. 14AP-1011                                                                             8


to the right of redemption set forth in R.C. 5721.25. Thus, Onronma was on notice that its
purchase of the property was not final until confirmation occurred.          Because Navy
redeemed, Onronma's purchase was not confirmed.
       {¶ 19} Lastly, Onronma argues the trial court should not have dismissed the
action, suggesting the court should have held a hearing and addressed issues relating to
the priority of remaining liens. Onronma asserts its constitutional due process and
property rights have been violated. These arguments are unavailing. Again, as discussed
above, Onronma's interest in the property as a buyer was subject to the redemption rights
of other parties. Also, although the effect of Navy's redemption in this tax foreclosure
action, as to the revival and/or priority of liens or the precise status of the title to the
property, was not addressed by the trial court in its decision dismissing the action,
Onronma fails to demonstrate error by the trial court in not resolving those issues prior to
dismissing the action. That is, Onronma provides no authority that required the trial
court to determine, prior to dismissal of the tax foreclosure action, lienholder status or
priority in regard to the redeemed property. Furthermore, Navy's redemption of the
property precluded the confirmation of Onronma's purchase of the property at the
sheriff's sale. Thus, there was no basis for the action to proceed. In the final analysis,
Onronma's challenge to the dismissal of the case is really a veiled challenge to the trial
court's finding that Navy redeemed the property, which, as discussed above, was
supported by the record.
       {¶ 20} Because Navy met the redemption requirements of R.C. 5721.25, the trial
court correctly found that Navy redeemed the property. And because Navy redeemed the
property, the trial court properly dismissed the tax foreclosure action initiated by Woods
Cove. Accordingly, we overrule Onronma's first, second, and third assignments of error.
IV. Disposition
       {¶ 21} Having overruled Onronma's three assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                           BROWN, P.J., and SADLER, J., concur.